       Case 2:20-cv-02217-SRB Document 12 Filed 02/05/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jane Doe,                                           No. CV-20-02217-PHX-SRB
10                  Plaintiff,                           ORDER
11   v.
12   Gordon Sumner, et al.,
13                  Defendants.
14
15
16          On January 21, 2021 the Court asked Plaintiff’s counsel to explain why he had not
17   applied for entry of default for Defendant Frontier Booking International which had been

18   served on November 20, 2020 but had not answered or otherwise appeared. On January

19   28, 2021 Plaintiff’s counsel filed a Status Report explaining why he had not moved for a

20   default judgment against Defendant Frontier along with a lengthy recitation of the facts
21   alleged in the case. Plaintiff’s counsel also advised that he did not want to seek judgment

22   by default against Defendant Frontier seeking a specific amount until he did further

23   investigation into Defendant Frontier’s solvency.

24          The Court did not inquire about the reasons Plaintiff’s counsel had not moved for a

25   default judgment against Defendant Frontier. It inquired only as to why Plaintiff’s counsel

26   had not applied for entry of default.
27          IT IS ORDERED that Plaintiff shall apply to the Clerk of Court for entry of default

28   pursuant to Federal Rule of Civil Procedure 55(a) not later than seven days from the date
       Case 2:20-cv-02217-SRB Document 12 Filed 02/05/21 Page 2 of 2



 1   of this Order. If entry of default is not sought within that time this case will be dismissed
 2   without prejudice against Defendant Frontier Booking International without further notice.
 3
 4                 Dated this 5th day of February, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
